                       Case: 5:21-mj-01142-KBB Doc #: 1 Filed: 05/03/21 1 of 2. PageID #: 1
AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                   for the                        5:21mj1142
                                                           District of&ROXPELD

                  United States of America
                             v.                                      )
                                                                     )        Case No.
                    John Douglas Wright
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                            Defendant


                                                        ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                          John Douglas Wright                                                ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment          u Information        u Superseding Information               ;
                                                                                                                         u Complaint
u Probation Violation Petition               u Supervised Release Violation Petition         u Violation Notice          u Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1)(2) and (4)(Engaging in Physical Violence in a Restricted Building or
Grounds); 40 U.S.C. § 5104(e)(2)(D) and (G)(Disorderly Conduct and Parading, Demonstrating, or
Picketing); 18 U.S.C. § 231(a)(3)(Obstruction of Law Enforcement During Civil Disorder);
18 U.S.C. § 1512(c)(2)(Obstruction of Justice/Congress);
18 U.S.C. § 1001(False Statement to Federal Agents).

Date:          04/2/2021
                                                                                         Issuing officer’s signature

City and state:                      :DVKLQJWRQ'&                    5RELQ00HULZHDWKHU, U.S. Magistrate Judge
                                                                                                Printed name and title


                                                                   Return

           This warrant was received on (date)                           , and the person was arrested on (date)
at (city and state)                                            .

Date:
                                                                                             Arresting officer’s signature



                                                                                                Printed name and title
                        Case: 5:21-mj-01142-KBB Doc #: 1 Filed: 05/03/21 2 of 2. PageID #: 2
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                         (Not for Public Disclosure)

Name of defendant/offender: John Douglas Wright
Known aliases:
Last known residence:                 2205 Cathy Drive NE, Canton, Ohio

Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:           12/31/1966
Social Security number:                XXX-XX-XXXX

Height:                                                                   Weight:
Sex:      Male                                                            Race:     White

Hair:                                                                     Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency                         Federal Bureau of Investigation

,QYHVWLJDWLYHDJHQF\DGGUHVV      Washington, D.C.
Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):




Date of last contact with pretrial services or probation officer (if applicable):
